Warner, Chief Justice.
The error complained of in this case is the appointment of an auditor to audit the accounts of the defendant’s intestate, who, and his securities, were sued on the bond of the intestate as the agent of the plaintiff, alleging as a breach thereof, that the defepdant’s intestate had received divers sums of money *587as such agent, which he had not accounted for and paid over to the plaintiff. Under the provisions of the Act of 1871, the Court is authorized to appoint an auditor to investigate matters of account, if in its discretion the case shall require it.
Let the judgment of the Court below be affirmed.